Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 19, closest prior art Kipp et al. (US Patent 10543909), Kawalkar (US Patent 9688392), and Lissajoux et al. (US Patent 9472107) (hereinafter Kipp, Kawalkar, and Lissajoux, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole. 
Kipp teaches an aircraft (Kipp, Col. 4; Lines 54-57, Abstract; Lines 2-4, Figure 1) comprising an engine configured to generate thrust directed to move the aircraft in a forward direction (Kipp, Col. 5; Lines 9-10), a thrust reverser operatively coupled with the engine to generate thrust opposing movement of the aircraft in the forward direction (Kipp, Col. 5; Lines 9-10), landing gear including wheels (Kipp, Col. 4; Lines 31-32, Abstract; Lines 2-4, Figure 1; 15A, 15B, 17A, 17B, 13A, 13B, Col. 4; Lines 61- Col. 5; Line 3), a brake system configured to generate a braking force on the wheels (Kipp, Abstract; Lines 2-4, Col. 4; Line 61-Col. 5; Line 3, Col. 5; Lines 5-15), and a pilot input device positioned for use by a pilot of the aircraft (Kipp, Col. 7; Lines 25-28). Kipp also teaches a control system (Kipp, Col. 7; Line 47, Col. 7; Lines 48-53, Col. 7; Line 58- Col. 8; Line 1) programmed to command the engine, the thrust reverser, and the brake system of the aircraft (Kipp, Col.3; Lines 7-12, Col. 2; Lines 44-49). Kipp fails to teach the amended claim limitation of a display positioned for use by the pilot, wherein the display is operatively coupled with the pilot input device to form a touchscreen display. Kipp also fails to teach the additional amended claim limitation of generating a taxi hold selector on the touchscreen display and receiving a selection of the taxi hold selector on the touchscreen display. Kipp also fails to teach the 
Kawalkar teaches determining whether taxi operations are allowed (Kawalkar, Col. 5; Lines 36-38, Fig. 3; 210), receiving a request to hold taxi speed at a desired taxi speed from the pilot input device (Kawalkar, Col. 3; Line 65 - Col. 4; Line 2, Col. 2; Lines 10-16, Col. 4; Lines 53-54, Col. 5; Lines 46-48); and achieving and maintaining the desired taxi speed in response to receiving the request to hold taxi speed only when the taxi operations are allowed (Kawalkar, Col. 4; Lines 13-31, Col. 4; Lines 1-10, Col. 5; Lines 36-38, Col. 6; Lines 21-23). While Kawalkar additionally teaches that throttle input may be a digital button (Kawalkar, Col. 3; Lines 31-33), Kawalkar fails to teach the amended claim limitation of generating a taxi hold selector on a touchscreen display. Kawalkar also fails to teach the additional amended claim limitations of generating a stop selector on the touchscreen display; receiving a stop aircraft request, as a selection of the stop selector on the touchscreen display, during the taxi operations from the pilot input device; and commanding the thrust, the brake system, and the thrust reverser to bring the aircraft to a stop at a maximum acceleration for passenger comfort in response to receiving the stop aircraft request only when the taxi operations are allowed.
Lissajoux teaches bringing the aircraft to a stop at a maximum acceleration for passenger comfort in response to receiving the stop aircraft request only when the taxi operations are allowed (Lissajoux, Col. 14; Lines 42-52). While Lissajoux additionally teaches a touch key of a touch screen (Lissajoux, Col. 7; Line 65- Col. 8; Line 1), Lissajoux fails to teach the amended claim limitations of generate a taxi hold selector on the touchscreen display, selection of the taxi hold selector on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA ANTONIA SKIPPER whose telephone number is (571)272-6521. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/S.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668